DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note on claim interpretation
Examiner notes that Examiner has interpreted the recitation “has a content of diethylene glycol of at most 2 wt%, based on the poly(ethylene furanoate)” of claim 3 as reciting that the weight content of the diethylene glycol is expressed as the ratio of (a) [the weight of the diethylene glycol : the weight of the poly(ethylene furanoate)], as opposed to the ratio of (b) [the weight of the diethylene glycol : the sum of the weight of the poly(ethylene furanoate) and the diethylene glycol]. Examiner finds that this does not rise to the level of an objection or a 35 U.S.C. 112(b) rejection, because interpretation (a) is clearly recited, but Examiner notes that, if interpretation (b) is intended, the claim language should be amended to clearly recite interpretation (b).

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-3, drawn to a preform, classified in B32B 1/02.
II.	Claims 4-8, drawn to a method of making a container, classified in B29C 49/02.

The inventions are distinct, each from the other because of the following reasons:


Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, such as forming a completely enclosed hollow plastic item, such as a hollow sphere.

John S. Sopko elected Group I, claims 1-3, without traverse, in a voice mail message left for Examiner on December 8, 2022.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 1, the recitation “wherein semi-crystalline poly(ethylene furanoate) of the inner barrier layer has a crystallinity in the range of 3 to 10%” (lines 3-4) renders the claim indefinite because it cannot be ascertained whether or not this recitation (the requirement that the crystallinity of poly(ethylene furanoate) is in the range of 3 to 10%) is intended to be required of all of the poly(ethylene furanoate), or only some of the poly(ethylene furanoate). This is because there is no “the” or “said” immediately prior to “semi-crystalline poly(ethylene furanoate)” in line 3. This claim language allows for only some of the poly(ethylene furanoate) to have a crystallinity of poly(ethylene furanoate) in the range of 3 to 10% (and therefore some of the poly(ethylene furanoate) to have a crystallinity outside of the claimed range), but it is not clear that this is what Applicant intends to recite.

The term “semi-crystalline” in line 2 of claim 1 is a relative term which renders the claim indefinite. The term “semi-crystalline” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear what range of crystallinities (what minimum and maximum values) are intended to be crystallinities that are designated as “semi-crystalline”. Note, as explained above, it is not clear whether or not all of the poly(ethylene furanoate) is required to have a crystallinity that is within the range of 3 to 10%, so it is not clear that the range of 3 to 10% is the crystallinity range that designates semi-crystalline, as opposed to not semi-crystalline. In other words, it is not clear whether or not the range of crystallinities that designates a semi-crystalline material is broader than 3 to 10%, and if it is, it is not clear what the minimum and maximum values of the range that designates a semi-crystalline material would be.

Claims 2 and 3 are rejected for the same reasons that claim 1 is rejected since claims 2 and 3 depend upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (US 2018/0022866) (US ‘866) in view of Moffitt et al. (US 2016/0376400) (US ‘400).
In regard to claim 1, US ‘866 teaches a preform (abstract, paragraph 0002 and throughout reference) (and a bottle that is formed from the preform) comprising an outer layer defining an exterior surface and comprising poly(ethylene terephthalate) (PET), and an inner barrier layer comprising poly(ethylene furanoate) (PEF). See, for example, Fig. 1 and the accompanying description of Fig. 1 including paragraph 0026.
While US ‘866 does not explicitly teach the crystallinity of the PEF, US ‘400 teaches that the crystallinity of polyesters (PEF is a polyester) in the final form of a formed container such as a carbonated soft drink bottle may be tailored to be between 1 and 50 % by choosing appropriate preform injection or compression molding and stretch blow molding conditions (reheat or single-stage) and may be further tailored within the finish, neck, body sidewall, and base/gate regions of the bottle for specific optimization of package performance (see, for example, paragraph 0013). Therefore, since the range of 1 to 50% taught by ‘866 greatly overlaps with the claimed range of 3-10%, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the PEF layer of the preform such that the PEF has a crystallinity that falls within the disclosed range of 1 to 50% (such as any value within the claimed range of 3 to 10%) in order to form a bottle having a crystallinity within a suitable range of 1 to 50% as disclosed by US ‘400, where one of ordinary skill in the art would have recognized that a crystallinity of the PEF of the preform of US ‘866 within the lower end of the range of 1 to 50% such as 3 to 10% would result in an intermediate bottle layer comprising PEF of US ‘866 where the crystallinity of the PEF in the bottle is in the range of 1 to 50%.

In regard to the recitation “semi-crystalline”, one of ordinary skill in the art was aware that crystallinity type such as “semi-crystalline” is determined via degree of crystallinity, so one of ordinary skill in the art would have been aware that Applicant’s claim language requires that a PEF having a degree of crystallinity of 3 to 10% would be characterized as “semi-crystalline”, although it is not clear that the “semi-crystalline” designation is limited to the range of 3 to 10% (see 35 U.S.C. 112(b) rejection of claim 1 made of record above).

In regard to claim 2, US ‘866 teaches that the preform (and bottle formed therefrom) has an inner PET layer in addition to the outer PET layer, with the layer comprising PEF between the inner and outer PET layers (see, for example, paragraph 0026 and Fig. 1).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moffitt et al. (US 2018/0022866) (US ‘866) in view of Moffitt et al. (US 2016/0376400) (US ‘400), and in further view of Sipos et al. (US 2014/0336349).
US ‘866 and US ‘400 teach the preform as discussed above.
While US ‘866 and US ‘400 do not teach that the amount of diethylene glycol in the PEF is limited to at most 2 wt. %, Sipos et al. teach that it is desirable to limit the amount of diethylene glycol formed in the formation of the PEF to 2 wt. %, preferably wt. 1 %, and most preferably wt. 0.7 % (paragraph 0058). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have limited the amount of diethylene glycol formed in the formation of the PEF to at most to 2 wt.%, since it is desirable to do so in formation of plastic containers such as bottles formed from preforms as taught by Sipos et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788